Name: Commission Regulation (EC) NoÃ 1359/2007 of 21 November 2007 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals (Codified version)
 Type: Regulation
 Subject Matter: prices;  foodstuff;  animal product;  trade policy
 Date Published: nan

 22.11.2007 EN Official Journal of the European Union L 304/21 COMMISSION REGULATION (EC) No 1359/2007 of 21 November 2007 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33(12) and Article 41 thereof, Whereas: (1) Commission Regulation (EEC) No 1964/82 of 20 July 1982 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Regulation (EC) No 1254/1999 lays down general rules for granting export refunds and criteria for fixing the amount thereof. (3) On account of the market situation, the economic situation in the beef and veal sector and the scope for selling certain products of the sector, the conditions governing the payment of special export refunds on these products should be determined. In particular, conditions should be laid down for certain cuts of meat produced by boning quarters of male cattle. (4) In order to ensure that those objectives are complied with, a special supervisory procedure should be introduced. The origin of the product may be authenticated by the production of a certificate in accordance with the model set out in Annex I to Commission Regulation (EC) No 433/2007 of 20 April 2007 laying down the conditions for granting special export refunds for beef and veal (4). (5) With a view to ensuring compliance with the conditions laid down for the granting of refunds, it should be provided that the export formalities and, where appropriate, cutting and boning should only be carried out in the Member State in which the animals are slaughtered. (6) It should be specified that the grant of the special refund is to be conditional on all the cut meat produced by boning the quarters placed under supervision being exported. However, for hindquarters, with a view to obtaining better prices within the Community, certain exceptions to the general rule should be laid down without thereby jeopardising the goal of freeing the Community market. The circumstances in which the requirement to export all the meat obtained is not fully met without losing entitlement to the refund should be laid down. However, that possibility should be limited and made subject to restrictions to prevent misuse. (7) As far as time limits and proof of export are concerned, reference should be made to the provisions of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (5). (8) The application of the arrangements on victualling warehouses set out in Article 40 of Regulation (EC) No 800/1999 is incompatible with the purpose of this present Regulation. There is no need therefore to make any provision for applying the arrangements indicated in the Article 40 of that Regulation to the products in question. (9) In view of the special nature of this refund, no substitution should be permitted and means of identification of the products in question should be provided for. (10) The method by which the Member States notify the Commission of the quantities of products on which special export refunds have been granted should be laid down. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Individually packaged boneless cuts from fresh or chilled forequarters and hindquarters of adult male cattle with an average lean meat content of 55 % or more shall, under the conditions laid down in this Regulation, qualify for special export refunds. Article 2 For the purposes of this Regulation, the following definitions shall apply: (a) forequarters: unseparated or separated forequarters, as defined in Additional Notes 1.A (d) and (e) to Chapter 2 of the combined nomenclature, straight cut or Pistola; (b) hindquarters: unseparated or separated hindquarters, as defined in Additional Notes 1.A (f) and (g) to Chapter 2 of the combined nomenclature, with a maximum of eight ribs or eight pairs of ribs, straight cut or Pistola. Article 3 1. The operator shall submit to the competent authorities indicated by the Member States a declaration stating his intention to bone either forequarters or hindquarters as referred to in Article 1 under the terms of this Regulation and to export, subject to Article 7, the entire quantity of boned cuts obtained, each cut being individually packaged. 2. The declaration shall, in particular, describe and state the quantity of the products to be boned. It shall be accompanied by a certificate, a model of which is set out in Annex I to Regulation (EC) No 433/2007, issued in accordance with the provisions of the first subparagraph of Article 2(2) of that Regulation. However, Notes B and C and box 11 of that certificate shall not apply. The provisions of Article 3 of that Regulation shall be applicable mutatis mutandis until the products are placed under supervision as referred to in paragraph 3 of this present Article. 3. On the declaration's being accepted by the competent authorities, who shall insert thereon the date of acceptance, the quarters to be boned shall be placed under the supervision of those authorities, who shall establish the net weight of the products and enter this in box 7 of the certificate referred to in paragraph 2. Article 4 The period within which the quarters must be boned shall, except in circumstances of force majeure, be 10 working days from the date of acceptance of the declaration referred to in Article 3. Article 5 1. After boning, the operator shall submit for endorsement to the competent authority one or more boned meat certificates, models of which are set out in Annexes I and II and on which the number of the certificate referred to in Article 3 (2) shall be entered in box 7. 2. The numbers of the boned meat certificates shall be entered in box 9 of the certificate referred to in Article 3(2). This latter certificate, duly completed, shall be sent by administrative channels to the agency responsible for payment of export refunds when boned meat certificates corresponding to the entire quantity of boned meat from the quarters taken under supervision have been endorsed in accordance with paragraph 1 of this Article. 3. The boned meat certificates must be submitted when the customs formalities referred to in Article 6 are completed. 4. Boning shall be carried out and the customs export formalities completed in the Member State in which the animals were slaughtered. Article 6 1. Customs formalities for export from the Community for supplies as referred to in Article 36 of Regulation (EC) No 800/1999 or for products placed under the customs warehousing procedure prior to export referred to in Commission Regulation (EC) No 1741/2006 (6) shall be completed in the Member State in which the declaration as referred to in Article 3 is accepted. 2. In box 11 of the boned meat certificate the customs authorities shall enter the reference numbers and dates of the declarations referred to in Article 5(4) of Regulation (EC) No 800/1999. 3. After customs formalities covering the quantity of cuts for export are completed, the boned meat certificate shall be sent by administrative channels to the agency responsible for paying the export refunds. Article 7 1. Except in cases of force majeure, special refunds shall be granted subject to the export of the total quantity of cuts produced by boning performed under supervision in accordance with Article 3(3) and that are shown in the certificate(s) provided for in Article 5(1). 2. However, operators shall be authorised not to export the total quantity of cuts produced by boning hindquarters. If the quantity to be exported amounts to at least 95 % of the total weight of cuts produced by boning performed under supervision in accordance with Article 3(3), the special refund shall be payable. If the quantity to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning, the special refund payable shall be reduced. The amount by which the rate is to be reduced shall be decided when the rate of refund concerned is fixed or altered. It shall be determined in particular in the light of the value of the various cuts that are likely to remain on the Community market. 3. Bones, large tendons, cartilage, pieces of fat and other scraps left over from boning may be marketed within the Community. 4. Operators wishing to take advantage of one of the options provided for in paragraph 2 must mention this in their declarations as provided for in Article 3(1). In addition, the certificate(s) provided for in Article 5(1) must show: (a) in box 4, the total net weight of the cuts produced from boning and, where applicable, the endorsement:  Application of Article 7(2) of Regulation (EC) No [1359/2007]  95 % option, or  Application of Article 7(2) of Regulation (EC) No [1359/2007]  85 % option, (b) in box 6, the net weight to be exported. 5. The Member States may limit the number of types of cut which operators can decide not to export to two per boning operation. 6. If the quantity exported is less than the weight shown in box 6 of the certificate(s) provided for in Article 5(1), the special refund shall be reduced. The percentage of the reduction shall be: (a) where the difference between the weight exported and that shown in box 6 of the certificate(s) provided for in Article 5(1) is found not to exceed 10 %, five times the percentage difference in weight; (b) in other cases, 80 % of the rate of refund on products covered, as the case may be, by CN code 0201 30 00 9100 or 0201 30 00 9120, applicable on the date shown in box 21 of the export licence on the basis of which the formalities referred to in Article 5(1) or Article 26(1) of Regulation (EC) No 800/1999 have been completed. The penalty provided for in Article 51(1)(a) of Regulation (EC) No 800/1999 shall not apply in cases covered by this paragraph. Article 8 By way of derogation from Article 5(2), Member States may provide that: (a) a single boned meat certificate covering the entire quantity of meat resulting from the boning operation be issued together with the certificate referred to in Article 3(2); (b) the two certificates referred to in point (a) be submitted simultaneously when the customs export formalities are completed; (c) the two certificates referred to in point (a) be sent simultaneously under the conditions laid down in Article 6(3). Article 9 1. The Member States shall determine the conditions for supervision and shall inform the Commission accordingly. They shall take all necessary measures to make substitution of the products in question impossible, in particular by identification of each piece of meat. 2. No meat other than that covered by this Regulation, with the exception of pigmeat, may be present in the boning room when the meat in question is being boned, trimmed or packaged. 3. The boning of forequarters and hindquarters at the same time in the same boning room shall be prohibited. 4. The bags, cartons or other packaging material in which the boned cuts are placed shall be officially sealed by the competent authorities and bear particulars enabling the boned meat to be identified, in particular the net weight, the type and the number of cuts and a serial number. Article 10 For certificates as provided for in Article 5(1), endorsed by the competent authorities each quarter and covering boned cuts produced from hindquarters, the Member States shall notify the following in the second month following each quarter: (a) the total net weight shown in certificates covered by cases as provided for in Article 7(1); (b) the total net weight shown in certificates covered by cases as provided for in Article 7(2)  95 % option; (c) the total net weight shown in certificates covered by cases as provided for in Article 7(2)  85 % option. Article 11 Regulation (EEC) No 1964/82 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV. Article 12 This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 212, 21.7.1982, p. 48. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (3) See Annex III. (4) OJ L 104, 21.4.2007, p. 3. (5) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 1001/2007 (OJ L 226, 30.8.2007, p. 9). (6) OJ L 329, 25.11.2006, p. 7. ANNEX I EUROPEAN COMMUNITY ANNEX II EUROPEAN COMMUNITY ANNEX III Repealed Regulation with list of its successive amendments Commission Regulation (EEC) No 1964/82 (OJ L 212, 21.7.1982, p. 48) Commission Regulation (EEC) No 3169/87 (OJ L 301, 24.10.1987, p. 21) only Article 1(2) Commission Regulation (EC) No 2469/97 (OJ L 341, 12.12.1997, p. 8) only Article 1 Commission Regulation (EC) No 1452/1999 (OJ L 167, 2.7.1999, p. 17) Commission Regulation (EC) No 1470/2000 (OJ L 165, 6.7.2000, p. 16) Commission Regulation (EC) No 2772/2000 (OJ L 321, 19.12.2000, p. 35) Commission Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11) only Article 2 ANNEX IV Correlation Table Regulation (EEC) No 1964/82 This Regulation Article 1, first paragraph Article 1 Article 1, second paragraph, first indent Article 2(a) Article 1, second paragraph, second indent Article 2(b) Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 Article 6(1), (2) and (3) Article 7(1), (2) and (3) Article 6(4), first subparagraph Article 7(4), first subparagraph Article 6(4), second subparagraph, first indent Article 7(4) second subparagraph, point (a) Article 6(4), second subparagraph, second indent Article 7(4), second subparagraph, point (b) Article 6(4), third subparagraph Article 7(5) Article 6(5), first subparagraph, first indent Article 7(6), first subparagraph, point (a) Article 6(5), first subparagraph, second indent Article 7(6), first subparagraph, point (b) Article 6(5), second subparagraph Article 7(6), second subparagraph Article 7(1), first indent Article 8(a) Article 7(1), second indent Article 8(b) Article 7(1), third indent Article 8(c) Article 8, first paragraph Article 9(1) Article 8, second paragraph Article 9(2) Article 8, third paragraph Article 9(3) Article 8, fourth paragraph Article 9(4) Article 9, first indent Article 10(a) Article 9, second indent Article 10(b) Article 9, third indent Article 10(c)  Article 11 Article 10 Article 12 Annex I Annex I Annex II Annex II  Annex III  Annex IV